UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-1848


YOLANDA W. STOKES,

                     Plaintiff – Appellant,

          v.

STEVEN BENHAM, individually and in his capacity as
Executive Director of the Hopewell Redevelopment and
Housing Authority; LINWOOD CRENSHAW, individually and in
his capacity as Commissioner-(CHAIRMAN) of the Hopewell
Redevelopment and Housing Authority; MIKE MAHANEY, a/k/a
Michael L. Mahaney, individually and in his capacity as
Commissioner-(VICE CHAIRMAN) of the Hopewell Redevopment
and Housing Authority; JOHNNY JONES, individually and in
his capacity as Commissioner of the Hopewell Redevelopment
and Housing Authority; RENEE BROXIE, individually in her
capacity as Commissioner of the Hopewell Redevelopment and
Housing Authority; SHEILA FLOWERS, individually and in her
capacity as Commissioner of the Hopewell Redevelopment and
Housing Authority; MICHAEL BUJAKOWSKI, individually and in
his capacity as the Mayor of the City of Hopewell,
Virginia; JASMENE GORE, a/k/a Jasmine Gore, individually
and in her capacity as the Vice-Mayor of the City of
Hopewell, Virginia; WAYNE WALTON, individually and in his
capacity as Councilor for the City of Hopewell, Virginia;
JACKIE SHORNAK, individually and in her capacity as
Councilor for the City of Hopewell, Virginia; ROOSEVELT
EDWARDS, individually and in his capacity as Councilor for
the City of Hopewell, Virginia; CHRISTINA LUMINA-BAILEY,
Individually and in her Capacity as Councilor of the City
of Hopewell; HOPEWELL REDEVELOPMENT AND HOUSING AUTHORITY,
ET   AL;    JAMES   VERGARA,   Staff   Attorney,   Hopewell
Redevelopment and Housing Authority; TINA RAATZ, Housing
Manager, Thomas Rolfe Court, Hopewell Redevelopment and
Housing Authority; GREG PE-AY, Housing Manager, Piper
Square Apartments, Hopewell Redevelopment and Housing
Authority; THE HOPEWELL CITY COUNCIL,
                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:14-cv-00536-JAG)


Submitted:   December 17, 2015         Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yolanda W. Stokes, Appellant Pro Se. John Anthony Conrad, CONRAD
FIRM, Richmond, Virginia; Jeremy David Capps, HARMAN, CLAYTOR,
CORRIGAN & WELLMAN, Richmond, Virginia; Melissa Yvonne York,
HARMAN CLAYTOR CORRIGAN & WELLMAN, Glen Allen, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       Yolanda     W.   Stokes    appeals       the    district    court’s      order

dismissing her civil complaint.               We have reviewed the record and

find   no   reversible     error.        Accordingly,      we     affirm    for    the

reasons stated by the district court.                   Stokes v. Benham, No.

3:14-cv-00536-JAG (E.D. Va. July 8, 2015).                       We dispense with

oral    argument    because      the    facts    and    legal     contentions      are

adequately    presented     in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3